MEMORANDUM **
Arlene Venzon Medina, a native and citizen of the Philippines, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse.its discretion in denying Medina’s motion to reconsider because the motion failed to identify any error of law or fact in the BIA’s April 3, 2006 order. See 8 C.F.R. § 1003.2(b)(1).
We lack jurisdiction to review the BIA’s December 30, 2005 order denying Medina’s motion to reopen because she failed to petition the court for timely review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.